Citation Nr: 1202271	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a thyroid disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an eye disability. 

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a right foot disability. 

6.  Entitlement to service connection for an acquired psychiatric disability.

7.  Entitlement to service connection for shin splints.

8.  Entitlement to service connection for a gynecological disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1986 to September 1986 and February 1987 to August 1990.  She also served in the Army Reserve and Kansas National Guard from August 1990 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In her substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for November 2009, but the Veteran withdrew her hearing request in writing in November 2009 prior to the date of the hearing.  Thus, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).

The case was remanded by the Board in September 2010 to obtain Social Security Administration (SSA) records and VA treatment records and to afford the Veteran a VA medical examination to provide an opinion regarding the etiology of Veteran's hypertension and right foot complaints.  SSA and VA records were obtained and the Veteran was afforded a VA examination in November 2010.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for back and gynecological disabilities are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not experience symptoms of a chronic thyroid disability during service or continuous symptoms of a thyroid disability since separation from service.

2.  The Veteran's thyroid disability is not causally or etiologically related to service.  

3.  The Veteran's small number of elevated blood pressure readings during service were related to illness and were not indicative of chronic hypertension. 

4.   The Veteran's hypertension is not causally or etiologically related to service and did not manifest within one year of separation from service. 

5.  The Veteran did not experience symptoms of a chronic eye disability during service or continuous symptoms of an eye disability since separation from service.

6.  The Veteran's eye disabilities are not causally or etiologically related to service.

7.  The Veteran did not experience symptoms of a chronic right foot disability during service or continuous symptoms of a right foot disability since separation from service.

8.  The Veteran's right foot disability is not causally or etiologically related to service.

9.  The Veteran's acquired psychiatric disabilities manifested after service and are causally and etiologically related to the Veteran's non-service connected medical conditions.  

10.  The Veteran did not experience symptoms of shin splints during service or continuous symptoms of shin splints since separation from service.

11.  The Veteran does not have a current diagnosis of a shin splint disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a thyroid disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

4.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

5.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

6.  The criteria for service connection for shin splints have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated December 2005 and March 2006 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in December 2005 prior to the initial unfavorable decision in March 2006.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the March 2006 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA examination reports, VA treatment records, Social Security Administration records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examination in January 2008 related to her thyroid claim.  She also received a VA examinations in November 2010 related to her hypertension and right foot claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issues on appeal.

In this decision, the Board has found as a fact that there was no in-service injury or disease relating to the Veteran's psychiatric, eye, and shin splints.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating these current claims for service connection. See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA 'is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim'); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is 'no reasonable possibility that further assistance would substantiate the claim'). The duty to provide an examination is not triggered if there is no in-service injury, disease, or incident that a disability might be linked to. 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed psychiatric, eye, and shin splint disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and her military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Therefore, the duty to assist by providing a VA examination or opinion is not invoked regarding these issues because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board acknowledges the Veteran's service in the Army Reserve and Kansas National Guard from August 1990 to June 2003.  The applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  As the Veteran's thyroid disability, hypertension, acquired psychiatric disability, and eye disability are considered diseases and are not the result of an injury, the Board will not address the Veteran's reserve service with regard to those issues.  Additionally, the Veteran's only complaint of shin splints occurred during her active service with no complaints during INACDUTRA.  Therefore, the Board will not address the Veteran's reserve service in relation to her shin splints claim.  The Board will address any relation between the Veteran's right foot disability and her reserve service in the analysis below.  
 
The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for a Thyroid Disability.

The Veteran has a current diagnosis of hypothyroidism and is on medication for the disorder.  The Veteran contends that her hypothyroidism is causally related to her military service.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of hypothyroidism during active service or continuous symptoms of hypothyroidism from separation from service.  Additionally, the Board finds that the Veteran's hypothyroidism is not causally or etiologically related to the Veteran's active service or to her service-connected disability.  

The Veteran was afforded a VA examination in January 2008 to determine any causal relationship between active service and hypothyroidism.  The examiner performed a thorough examination, obtained lab work, reviewed the Veteran's medical records, and consulted with an endocrinologist.  The examiner diagnosed Grave's disease in remission.  The examiner opined that the Veteran's Grave's disease did not initially manifest during service and is not due to or a result of military service.  The examiner cited the August 1990 thyroid panel done just prior to the Veteran's release from active duty.  The study showed normal TSH, T4, and FTI, and a mildly low TBR.  The mildly low TBR is explained by the Veteran's standing history of oral contraceptives.  Further, in Grave's disease, in which T3, T4, and FTI are elevated, TSD is below normal.  The Veteran's T4, FTI, and TSH are normal in August 1990.  Thus, the examiner concluded that there is no objective evidence that the Veteran's Grave's disease initially manifested in the service or is due to or a result of military service.  

An August 2001 letter from the Veteran's private physician noted Grave's disease diagnosed in December of 1993, which resulted in a subtotal thyroidectomy and subsequent hypothyroidism.  The Board also notes a December 2008 private treatment record that showed a diagnosis of hypothyroidism due to thyroid surgery.  

The Board notes the lack of complaints during service and the Veteran's normal thyroid findings at separation from service.  Additionally, the Board acknowledges the three year gap between separation from service and the Veteran's diagnosis of Grave's disease.  Based on this evidence, the Board finds that the Veteran did not experience chronic symptoms of a thyroid disability during service and did not experience continuous symptoms of a thyroid disability from separation from service.  

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between military service and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating the Veteran's service to her present disability, the Board finds that the etiology of the Veteran's hypothyroidism is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms of hypothyroidism, which are non-medical in nature; however she is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's hypothyroidism.  The only medical opinion in the file was provided by the VA examiner in January 2008.  The examiner opined that it is not at least as likely as not that the Veteran's Grave's disease initially manifested in the service or is due to or a result of military service.  There is no contrary medical opinion of record.  Therefore, the Board finds that the VA examiner's opinion is more probative than the Veteran's lay assertions.  As such, the Board finds that the Veteran's hypothyroidism is not causally or etiologically related to her military service.

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for hypothyroidism.  As the preponderance of the evidence is against the claim of service connection for hypothyroidism, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran has a current diagnosis of hypertension as documented by the Veteran's VA and private treatment records.  The Veteran contends that her hypertension is causally related to her military service.  Specifically, the Veteran asserts that her high blood pressure began during service.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of hypertension during active service or continuous symptoms of hypertension from separation from service.  Additionally, the Board finds that the Veteran's hypertension is not causally or etiologically related to the Veteran's active service or to her service-connected disability.  

The Veteran was afforded a VA examination in November 2010.  The examiner reviewed the record, accurately recorded the Veteran's history, and provided a thorough examination, to include blood work and radiology reports.  The examiner confirmed the diagnosis of hypertension and opined that the Veteran's hypertension is not caused by or a result of military service.  The examiner noted no diagnosis of hypertension during service.  He specifically noted at least nine normal blood pressure readings during service.  The examiner acknowledged the few blood pressure readings that were mildly elevated, however those readings were noted with pain and illness, which can affect blood pressure.  The readings were also

followed by subsequent normal blood pressure findings.  The examiner noted no evidence in the records of hypertension during service or within one year from separation from service.  

As noted above, the Veteran has not demonstrated that she has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating her current hypertension to service, the Board finds that the etiology of the Veteran's hypertension is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms that are non-medical in nature; however she is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's hypertension.  The Veteran asserts that her hypertension began during service based upon the few elevated blood pressure readings.  The VA examiner in November 2010 addressed these readings and found that they were not indicative of hypertension.  

The Board also finds that the Veteran's hypertension did not manifest within one year after separation from service.  The Board notes the normal blood pressure reading of 121/74 during the Veteran's Army Reserves retention examination in August 1992.  At that time, the examiner found the Veteran's heart and vascular system to be clinically normal.  

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension.  As the preponderance of the evidence is against the claim of service connection for hypertension, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Eye Disability

The Veteran has a current diagnosis of presbyopia and a history of retinal holes.  The Veteran asserts that she has a current eye disability that is related to service.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  As such, the Veteran may not be service connected for presbyopia.  

Other than any refractive error of the eyes, the Veteran has a current diagnosis of retinal holes diagnosed by a private physician in July 2006.  The Board notes that the Veteran's service treatment records are silent regarding retinal holes.  Additionally, the Veteran's August 1992 National Guard retention medical examination showed the Veteran's eyes to be clinically normal.  

The post-service medical evidence does not reflect complaints or treatment related to retinal holes for 16 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1990) and initial reported symptoms related to retinal holes in approximately 2006 (over a 15-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Without evidence of retinal holes during service or an injury to which current retinal holes could be related, and considering the significant period of time between service and a diagnosis of retinal holes, the Board finds that the preponderance of the evidence is against the claim for service connection for retinal holes.   

The Board also acknowledges the April 1988 service treatment record that shows a nodule on the Veteran's upper right eyelid.  The nodule was removed in July 1988.  Subsequent service treatment records are silent regarding any complaints, treatment, or diagnosis of a disability related to the Veteran's nodule.  The remaining evidence of record is also silent regarding any current disability affecting the Veteran's eyelid.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for an eye disability.  As the preponderance of the evidence is against the claim of service connection for an eye disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Foot Disability

During service, the Veteran fractured her fifth proximal phalanx with minimal displacement.  Service connection was granted for residuals of a right toe fracture in a January 2008 rating decision.  As such, the Board will only address any separate foot disability. 

May 1990 X-rays showed a fractured fifth proximal phalanx and noted that the remainder of the foot appeared normal.  January 2009 X-ray reports also show a normal right foot.  A March 2009 podiatry consult shows complaints of bilateral foot swelling and numbness on the medial aspect of the right foot, which has been longstanding since a soft tissue injury during service.  The examiner found minimal decreased sensation on the medial aspect of the right foot and bilateral pes planus.  

The Veteran was afforded a VA examination in November 2010.  The Veteran noted pain, swelling, fatigability, weakness, lack of endurance, and other symptoms.  The examiner noted some mild tenderness to palpation overlying the dorsal side of the foot at the third and fourth metatarsals.  The examiner noted no deformity or abnormal findings for the area around her fractured fifth phalanx.  The examiner cited treatment records that found mild pes planus, which was described as asymptomatic.  The examiner noted inconsistent testing results.  The examiner diagnosed asymptomatic bilateral mild pes planus and status-post fracture fifth digit, right foot, resolved.  

The examiner noted that the Veteran complained of tingling and pain from the low back into her hip to the bottom of her foot into her third and fourth toes across the dorsal side of her foot.  The examiner noted that this is physiologically contradictory for a pes planus condition or for remote fracture to the fifth proximal phalanx.  The examiner noted that it is more likely related to her history of general musculoskeletal aches and pain complaints or her complaint of low back issues.  The examiner noted no complaints of arch pain during the examination and although the Veteran does have mild pes planus bilaterally, her foot exam is completely normal.  The examiner addressed the March 1988 service treatment record showing a diagnosis of pes planus.  He point out that the record lacks any other chronic complaints and any other evidence of continued treatment.  Additionally, he noted a normal foot exam in August 1992, showing no diagnosis of pes planus or any other foot condition.  The examiner acknowledged the inconsistency of the examination findings of pes planus between March 1988 and August 1992.  The examiner noted that the condition would not come and go.  He determined that there is no evidence of a chronic condition during service or within one year of service and that the current exam demonstrated a mild asymptomatic pes planus.  

The Veteran has not demonstrated that she has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service podiatric findings or injuries to her present complaints, the Board finds that the etiology of the Veteran's disability is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as foot pain and numbness, which are non-medical in nature; however she is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's current complaints.  The only medical opinion in the file was provided by the VA examiner in November 2010.  The examiner addressed the Veteran's complaints and found that they are inconsistent with her assertion of a foot disability secondary to her injury during service.  The examiner specifically found that her complaints are more likely related to her history of general musculoskeletal aches and pain complaints or her complaint of low back issues as neither pes planus nor residuals of her injury would create those specific findings.  

The Board also notes that the Veteran's injury did not occur during her reserve service.  The examiner related the complaints to her history of general musculoskeletal aches and pain complaints or her complaint of low back issues and not to any injury incurred during active or inactive duty.  As such, the Veteran's disability is not causally related to her reserve service.  

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a right foot disability.  As the preponderance of the evidence is against the claim of service connection for a right foot disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disability

The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of an acquired psychiatric disability.  An August 2001 private treatment record shows that the Veteran developed profound hypothyroidism subsequent to a thyroidectomy.  The examiner noted that hypothyroidism can cause severe depression issues, which he opined has happened in the current case.  The examiner noted that they were in the process of attempting to regulate both her thyroid and her depression.  The Veteran also has a diagnosis of major depression, rule out mood disorder due to general medical condition, as noted in a December 2008 VA treatment record.  The Veteran cited severe economic hardship and her medical conditions when discussing her psychiatric disability.  

A May 2009 private treatment record noted a diagnosis of bipolar disorder I, MRE mixed, severe with psychotic features and Asperger's disorder.  The examiner noted that the Veteran's problems began in 2005 and opined that her Graves disease and Fibromyalgia became worse and exacerbated her Bipolar and Asperger's disorders.  

Again, the Veteran is certainly competent to testify as to symptoms of depression, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's psychiatric disabilities.  The disability had its onset after service.  The Veteran consistently discussed her increasing medical problems and economic hardship as the causes for her depression.  Finally, the only medical opinion in the file was provided by a private physician in August 2001.  The examiner opined that the Veteran's psychiatric disability began as a result of her thyroid disease.  Another private examiner also cited the Veteran's thyroid disease and fibromyalgia as the cause of the Veteran's severe psychiatric complaints.  

Therefore, after thorough review and consideration of the evidence of record, the Board finds that the Veteran's psychiatric disability began after service and is causally related to her medical conditions.  As such, a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Service Connection for Shin Splints

Service treatment records show one occasion of treatment for probable shin splints related to running in April 1987.  The remainder of the service treatment records is silent regarding any complaints, treatment, or diagnosis of shin splints.  The Veteran's August 1992 report of medical examination notes clinically normal lower extremities.  On the corresponding report of medical history, the Veteran reported no cramps in her legs or any other indication of shin splints.  

Additionally, the Veteran's current treatment records show no diagnosis of shin splints.  Again, the Board notes that the Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

The Veteran's one complaint of shin splints related to running during service appears to be acute and transitory.  The Veteran's symptoms did not continue beyond that single occasion and the Veteran does not have a current disability related to shin splints.  Without symptoms of a chronic disability during service and without a currently diagnosed disability, the Board finds that a preponderance of the evidence is against the claim for service connection for shin splints.  As the preponderance of the evidence is against the claim of service connection for shin splints, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a thyroid disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for an eye disability is denied. 

 Entitlement to service connection for a right foot disability is denied. 

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to service connection for shin splints is denied.


REMAND

The Board finds that further development is necessary regarding the issues of service connection for a gynecological disability and a back disability before a decision on the merits may be made.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case.

The record contains competent evidence that the Veteran was treated for chronic pelvic pain lasting almost a year as well as post partum cramping during service.  Additionally, the Veteran also submitted current gynecological medical records showing complaints of pain and a diagnosis of vaginitis.  However, the record contains insufficient competent medical evidence on file for VA to make a decision on the claim.  Based on this evidence, the Board finds that a VA examination is necessary regarding the issue of service connection for a gynecological disability. 

The record also contains competent evidence of a back disability.  The Veteran fell during service in November 1987.  She consistently complained of low back pain and was diagnosed with chronic intermittent back pain during service.  The record also contains medical evidence of consistent current complaints of back pain.  However, the record contains insufficient competent medical evidence on file for VA to make a decision on the claim as the Veteran's current back pain is diagnosed as generalized arthralgia or fibromyalgia.  Therefore, the Board finds that a VA examination is also necessary regarding the issue of service connection for a back disability

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any gynecological disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly list any current gynecological disability.

The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current disability is causally or etiologically related to the Veteran's active service, including her complaints of pelvic pain during service.  

A complete rationale should be given for any opinion provided.

2.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any low back disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly list any current back disability.

The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current low back disability is causally or etiologically related to the Veteran's active service, specifically to her fall in November 1987 and subsequent diagnosis of chronic low back pain.  

Should the Veteran's current disability be related to her diagnosis of fibromyalgia, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's fibromyalgia is causally or etiologically related to the Veteran's active service, again specifically to the Veteran's November 1987 fall. 

A complete rationale should be given for any opinion provided.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claims remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


